DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/17/2022 has been entered and considered by Examiner. Claims 1, 3-6, 22, 24-28, and 30-38 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinghua Karen Tang on 05/20/2022.
The application has been amended as follows:
Title: -- CHARGING METHOD AND APPARATUS UTILIZING A CONTROL PLAN FUNCTION FOR A 5G SYSTEM –

	Claims 7-21. (CANCELED)

Allowable Subject Matter
Claims 1, 3-6, 22, 24-28, and 33-38 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Patil discloses a charging method, comprising: 
determining, by a control plane function entity (220), to retrieve a charging function entity (250) to establish a service-based interface (SBI) charging session for a 4th generation (4G) data connection (Fig. 2, provide/retrieve charging functions from CHF 250 by the control plane function 220 using the Nchf link) [0031, 0036-37]; 
	sending, by the control plane function entity, a charging service establishment message to the charging function entity to establish the SBI charging session for the 4G data connection (Fig. 2, provide/retrieve charging functions from CHF 250 by the control plane function 220 using the Nchf link) [0031, 0037]; 
	receiving, by the control plane function entity, a charging session establishment response message that indicates that the SBI charging session for the 4G data connection is established (receiving a charging session response that associated with a charging session for a 4G/5G connection) [0058, 0031]; 
	and 
	performing, by the control plane function entity, online charging and/or offline charging in the 4G data connection through the SBI charging session [0031, 0036-37].
	Cai discloses a control plane function entity send a request to charging function entity [0012-13]
	determining, by a control plane function entity, to retrieve a charging function entity to establish a service-based interface charging session for a 4th generation (4G) (LTE) data connection [0012-13].	 However, all cited prior arts of record fail to disclose in claims 1, 22, 28 and 34, “… determining, by a control plane function entity based on a 5G system interworking indication parameter in a request for establishing a 4th generation (4G) data connection, that a terminal supports an access to a 5G network or that the 4G data connection is allowed to interwork with the 5G network; determining, by the control plane function entity, to request a charging function entity to establish a service-based interface (SBI) charging session for a the 4G data connection; sending, by the control plane function entity, a charging service establishment message to the charging function entity to establish the SBI charging session for the 4G data connection; receiving, by the control plane function entity, a charging session establishment response message that indicates that the SBI charging session for the 4G data connection is established; and performing, by the control plane function entity, online charging and/or offline charging in the 4G data connection through the SBI charging session.” Or similar limitations. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The Examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642